Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                            Illinois Official Reports                         the accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2020.09.08
                                                                              08:51:07 -05'00'



                  Ramirez v. Chicago Board of Election Commissioners,
                               2020 IL App (1st) 200240



Appellate Court         JAY RAMIREZ, Petitioner-Appellant, v. THE CHICAGO BOARD
Caption                 OF ELECTION COMMISSIONERS, as a Duly Constituted Electoral
                        Board and Its Members, MARISEL A. HERNANDEZ, Chair,
                        WILLIAM J. KRESSE, Commissioner, and JONATHAN T. SWAIN,
                        Commissioner; THE CHICAGO BOARD OF ELECTION
                        COMMISSIONERS in Its Capacity as Election Authority for the City
                        of Chicago; and LAUREN WEBER, Objector, Respondents-
                        Appellees.



District & No.          First District, Fourth Division
                        No. 1-20-0240



Filed                   February 21, 2020



Decision Under          Appeal from the Circuit Court of Cook County, No. 2020-COEL-
Review                  000007; the Hon. Sharon M. Sullivan, Judge, presiding.



Judgment                Affirmed with instructions.


Counsel on              Pericles C. Abbasi, of Chicago, for appellant.
Appeal
                        Adam W. Lasker, of Chicago, for appellee Chicago Board of Election
                        Commissioners.

                        Lauren Weber, of Chicago, objector-appellee pro se.
     Panel                      PRESIDING JUSTICE GORDON delivered the judgment of the
                                court, with opinion.
                                Justices Lampkin and Burke concurred in the judgment and opinion.


                                                 OPINION

¶1        Petitioner Jay Ramirez appeals the February 7, 2020, order of the circuit court of Cook
      County that affirmed the January 21, 2020, decision of the Chicago Board of Election
      Commissioners (board). The board had ordered petitioner’s name not to “be printed on the
      official ballot for the General Primary Election to be held on March 17, 2020.” For the
      following reasons, we affirm.

¶2                                          BACKGROUND
                       1
¶3         In its memo to this court, the board stated that it “concurs with the factual and procedural
      background” provided by petitioner in his brief, and objector Lauren Weber also stated in her
      memo that she likewise “agrees” with petitioner’s statement of facts. Thus, the facts are not in
      dispute, and we summarize them below.
¶4         On December 2, 2019, petitioner filed his nomination papers for the office of Democratic
      Ward Committeeperson of the First Ward of the City of Chicago. On December 9, 2019,
      Lauren Weber filed a petition challenging the sufficiency of his papers, alleging that he had
      not submitted the legally required number of signatures. The board determined that petitioner
      had submitted 896 valid signatures, and the board’s determination of the number of valid
      signatures that he submitted is not in dispute on appeal. What is in dispute is the number of
      valid signatures that are required. The board determined that the minimum number of valid
      signatures required is 1032, while petitioner argues that the minimum number is only 599.
      Their respective arguments, based on their interpretations of the relevant statute, are discussed
      below.
¶5         In its January 21, 2020, decision, the board rejected petitioner’s argument and found that,
      as a result, he had an insufficient number of valid signatures, which barred his placement on
      the ballot. On January 27, 2020, he filed a petition for judicial review. On February 7, 2020,
      after briefing and oral argument, the circuit court affirmed the board’s decision. On the same
      day as the circuit court’s decision, petitioner filed a notice of appeal. On February 11, 2020,
      this court granted his motion for an expedited appeal and to allow the parties to file memoranda
      in lieu of briefs.

¶6                                             ANALYSIS
¶7                                       I. Standard of Review
¶8       Where an electoral board’s decision has been reviewed by a circuit court, the appellate
      court generally reviews the decision of the electoral board rather than the decision of the circuit
      court. Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 212


          This court granted petitioner’s motion to allow the parties to file memoranda, instead of briefs, on
          1

      appeal.

                                                     -2-
       (2008) (“where a circuit court reviews an electoral board’s decision *** we review the decision
       of the board, not the court”); Cortez v. Municipal Officers Electoral Board, 2013 IL App (1st)
       130442, ¶ 14; Pascente v. County Officers Electoral Board, 373 Ill. App. 3d 871, 873 (2007);
       Rita v. Mayden, 364 Ill. App. 3d 913, 919 (2006).
¶9         We review questions of fact deferentially and will disturb factual determinations only if
       they are against the manifest weight of the evidence. Anderson v. McHenry Township, 289 Ill.
       App. 3d 830, 832 (1997). A judgment is against the manifest weight of the evidence when an
       opposite conclusion is readily apparent or when the findings appear to be unreasonable,
       arbitrary, or not based upon the evidence. Rhodes v. Illinois Central Gulf R.R., 172 Ill. 2d 213,
       242 (1996).
¶ 10       When the dispute concerns whether a candidate’s nominating papers complied
       substantially with the Election Code (10 ILCS 5/1-1 (West 2018)), then the question is purely
       one of law and our standard of review is de novo. Pascente, 373 Ill. App. 3d at 873; Salgado
       v. Marquez, 356 Ill. App. 3d 1072, 1075 (2005) (“[T]he question presented to us is whether
       Marquez’s nominating petitions meet the requirements of section 7-10 of the Illinois Election
       Code [citation]. This is a question of law, which we review de novo.”); Heabler v. Municipal
       Officers Electoral Board, 338 Ill. App. 3d 1059, 1060 (2003) (“We review the decision of the
       Electoral Board de novo because it involves a question of law.”).
¶ 11       In addition, since the resolution of this appeal requires us to interpret a section of the
       Election Code, it presents a question of statutory interpretation that we also review de novo.
       Maschek v. City of Chicago, 2015 IL App (1st) 150520, ¶ 42; Metzger v. DaRosa, 209 Ill. 2d
       30, 34 (2004). De novo consideration means that we perform the same analysis that a trial
       judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

¶ 12                                     II. Statutory Interpretation
¶ 13        When we construe the meaning of a statute, “the primary objective of this court is to
       ascertain and give effect to the intention of the legislature, and all other rules of statutory
       construction are subordinated to this cardinal principle.” Metzger, 209 Ill. 2d at 34; see also
       Lacey v. Village of Palatine, 232 Ill. 2d 349, 361 (2009) (“[t]he primary objective of statutory
       interpretation is to give effect to the intent of the legislature”). “The plain language of the
       statute is the best indicator of the legislature’s intent.” Metzger, 209 Ill. 2d at 34-35. “When
       the statute’s language is clear, it will be given effect without resort to other aids of statutory
       construction.” Metzger, 209 Ill. 2d at 35. “Each word, clause and sentence of the statute, if
       possible, must be given reasonable meaning and not rendered superfluous.” People ex rel.
       Sherman v. Cryns, 203 Ill. 2d 264, 280 (2003).
¶ 14        “When interpreting legislative enactments, we must read the statute as a whole and not as
       isolated provisions.” Metzger, 209 Ill. 2d at 37. In this endeavor, we consider both any stated
       purpose of the particular code, as well as what Illinois courts have previously determined the
       purpose of the code to be. Metzger, 209 Ill. 2d at 37. We view the code “as a whole” in order
       to determine the purpose that the code was “primarily designed” to accomplish. Metzger, 209
       Ill. 2d at 38.
¶ 15        When a statute or code fails to define a word or phrase, then it is the job of the courts to
       ascertain its meaning. Brandt Construction Co. v. Ludwig, 376 Ill. App. 3d 94, 104-05 (2007)
       (“ ‘The province of statutory interpretation belongs specifically to the courts, which have their
       own expertise in statutory construction.’ ” (quoting Board of Trustees of the Addison Fire

                                                   -3-
       Protection District No. 1 Pension Fund v. Stamp, 241 Ill. App. 3d 873, 884 (1993))).

¶ 16                                       III. Statute at Issue
¶ 17       The parties agree that the minimum signature requirement for the office of ward
       committeeperson is determined by section 7-10 of the Election Code (10 ILCS 5/7-10 (West
       2018)), as modified by Gjersten v. Board of Election Commissioners, 791 F.2d 472, 473 (7th
       Cir. 1986). Section 7-10(i) provides, in relevant part, that, “[i]f a candidate seeks to run for
       ward committeeperson, then the candidate’s petition for nomination must contain no less than
       the number of signatures equal to 10% of the primary electors of his or her party of the ward.”
       10 ILCS 5/7-10(i) (West 2018). The “10%” requirement mentioned in the statute was reduced
       to 5% by Gjersten, 791 F.2d at 473. Thus, a candidate needs only the number of signatures
       equal to 5% of the ward’s primary electors.
¶ 18       To determine the number of the ward’s primary electors, section 7-10(k) provides, in
       relevant part:
               “For wards or districts of political subdivisions, the number of primary electors shall
               be determined by taking the total vote cast for the candidate for that political party who
               received the highest number of votes in the ward or district at the last regular election
               at which an officer was regularly scheduled to be elected from that ward or district.”
               10 ILCS 5/7-10(k) (West 2018).
¶ 19       The parties disagree about which election is “the last regular election” to be used in
       calculating the vote count. See 10 ILCS 5/7-10(k) (West 2018).

¶ 20                                        IV. Position at Issue
¶ 21        “The position at issue, ward committeeman, is a creation of statute much like that of a
       university trustee ***.” Graves v. Cook County Republican Party, 2019 IL App (1st) 181516,
       ¶ 63. The Election Code provides that each primary elector may vote for one candidate of his
       or her party, in his or her ward, for ward committeeperson and that each candidate must be a
       resident of that ward. Graves, 2019 IL App (1st) 181516, ¶ 63 (citing 10 ILCS 5/7-8(b) (West
       2016)).
¶ 22        “[O]ne of the most important functions” of a committeeperson is “voting for vacancies in
       the General Assembly.” Graves, 2019 IL App (1st) 181516, ¶ 64 (citing 10 ILCS 5/25-6(a)
       (West 2018)). When a vacancy occurs, it is filled by appointment by a committee from that
       district and from the political party from which the incumbent had been elected. Graves, 2019
       IL App (1st) 181516, ¶ 64 (citing 10 ILCS 5/25-6(a) (West 2018)). Another important function
       occurs when there is no congressional candidate on the ballot. Political parties are required to
       hold a meeting to nominate a candidate, and the meeting includes committeepersons for the
       affected district. Graves, 2019 IL App (1st) 181516, ¶ 65 (citing 10 ILCS 5/7-61 (West 2018)).
       In sum, ward committeepersons have “some characteristics of public officials, in that the
       [Election] Code provides for their election by qualified voters and gives them duties related to
       filling vacancies in the General Assembly and nominations for Congressional ballots.” Graves,
       2019 IL App (1st) 181516, ¶ 66. As a result, the impact of their duties extends beyond their
       ward. See also Kluk v. Lang, 125 Ill. 2d 306, 326 (1988) (the Election Code “impose[s] a set
       of duties on political party committees that arguably confer indicia of public agency on them



                                                   -4-
       when they are performing their duties under the statute”).

¶ 23                                         V. Parties’ Arguments
                       2
¶ 24       The board determined the signature requirement by using the vote count from the
       November 2018 general election. Specifically, the board based the signature requirement for
       the office of First Ward Committeeperson on the Democratic candidate who received the
       highest vote count in the 2018 general election, namely, Secretary of State Jesse White. In the
       First Ward, White received 20,634 votes; and 5% of this number is 1032. Thus, the board found
       that 1032 signatures were required.
¶ 25       Petitioner argues that, in 2018, there was no candidate elected “exclusively” by the voters
       in the First Ward or “for” the First Ward and, therefore, the board should have looked to the
       March 2016 primary election, when the First Ward elected a Democratic ward
       committeeperson. 3 Petitioner argues that no officer specifically representing the First Ward,
       such as an alderman or committeeperson, was scheduled to be elected during the November
       2018 general election. At the March 2016 primary election, Susan A. Mendoza received the
       highest vote count. Mendoza, who was running for Comptroller, received 11,979 votes in the
       First Ward, and 5% of this number is 599, or what petitioner is arguing should have been
       required.
¶ 26       Petitioner asks this court to read section 7-10(k) as though it stated that the board should
       use “the last regular election at which an officer was regularly scheduled to be elected”
       exclusively “from that ward” or for that ward. See 10 ILCS 5/7-10(k) (West 2018). However,
       as petitioner readily acknowledges, neither the words “exclusively” or “for” are actually in the
       statute. Thus, he is asking us to read into the statute words which are not there.
¶ 27       The board rejected this argument and found that an officer is elected “from” a ward when
       the voters are entitled to cast votes for an officer, even if the officer is not elected exclusively
       from that ward.
¶ 28       In support of its plain-language finding, the board cited the Merriam-Webster Dictionary
       definition of “from.” The first meaning given for “from” is “used as a function word to indicate
       a starting point of a physical movement or a starting point in measuring or reckoning or in a
       statement of limits.” Merriam-Webster Online Dictionary, http://merriam-webster.com/
       dictionary/from (last visited Feb. 19, 2020) [https://perma.cc/9SNT-33CZ]. The dictionary
       definition of “from” as “a starting point in measuring” does not support petitioner’s argument
       for exclusivity.
¶ 29       The board also found that the legislature’s primary purpose, as shown by the language it
       used, is to utilize the results of the “last regular election” (10 ILCS 5/7-10(k) (West 2018)) or
       the most recent available election results. The intent, according to the board, is to determine

           2
              Objector Weber, acting pro se, filed a memo stating that she “agrees with all arguments set forth”
       in the board’s memo.
            3
              Petitioner acknowledges that “the last time that an officer was regularly scheduled to be elected
       from the First Ward was in 2019, when the First Ward elected its Alderman.” However, petitioner
       argues that this “election cannot be used to calculate the signature minimum because it was an entirely
       non-partisan election with no Democratic Candidates on the ballot, and it would therefore [require] a
       signature minimum of 0.” Petitioner acknowledges that courts will not presume that the legislature
       intended an absurdity and, thus, this 2019 election cannot be used.

                                                       -5-
       the number of qualified primary voters currently residing in the ward. Thus, the board
       reasoned, reaching back four years, as petitioner seeks, instead of only a year and a half,
       frustrates this legislative intent. In response, petitioner argues that, if the legislature had
       intended for the board to simply use the results of the last preceding election, it would have
       said just that. However, the obvious response is that, if the legislature had intended the words
       “exclusively” or “for,” it would also have said just that.
¶ 30        Petitioner relies heavily on Lockhart v. Cook County Officers Electoral Board, 328 Ill.
       App. 3d 838 (2002). However, that case is readily distinguishable from the one at bar. The
       first line of the statutory section at issue in Lockhart provided that, if a candidate was running
       for a county office, which the statute defined as an office “elected from the county at large,”
       then he needed the signatures of “at least .5% of the qualified electors of his party cast at the
       last preceding general election in his county.” 10 ILCS 5/7-10(c) (West 2000). However, the
       last line provided that, “[i]n the case of an election for county board member to be elected from
       a district, for the first primary following a redistricting,” the candidate needed the signatures
       of “at least .5% of the qualified electors of his party in the entire county at the last preceding
       general election, divided by the number of county board districts.” 10 ILCS 5/7-10(c) (West
       2002). In Lockhart, the candidate and the board argued for application of the last line, which
       would require fewer signatures, while objectors argued for application of the first line, which
       would require more. Lockhart, 328 Ill. App. 3d at 842-43.
¶ 31        The Lockhart court found that the last line applied to an election for membership on the
       board of review because the candidate was “to be elected by voters within a district rather than
       by voters within the entire county.” Lockhart, 328 Ill. App. 3d at 843. In the case at bar,
       petitioner argues that the Lockhart court thereby equated the phrase “elected from a district”
       (10 ILCS 5/7-10(c) (West 2002)) with being “elected by voters within a district” (Lockhart,
       328 Ill. App. 3d at 843). However, what petitioner overlooks, and what the Lockhart court
       emphasized by placing the key phrase in italics, was the fact that the last line’s reference to
       “elected from a district” (10 ILCS 5/7-10(c) (West 2002)) was glaringly juxtaposed against the
       first line’s reference to “elected from the county at large.” 4 (Emphasis in original.) Lockhart,
       328 Ill. App. 3d at 843. This court in Lockhart interpreted the one statutory subsection as one
       consistent whole to reach a consistent finding. However, no such ready juxtaposition presents
       itself in the subsection that we are called upon to interpret, and thus, we do not find Lockhart
       controlling of our issue.
¶ 32        Petitioner also argues that our constitution uses the phrase “elected from” to refer
       exclusively to offices elected from one district and for one district. As an example, petitioner
       cites article IV, section 2, which provides that “[o]ne Senator shall be elected from each
       Legislative District.” Ill. Const. 1970, art. IV, § 2(a). However, petitioner overlooks the effect
       of “each” in that sentence. “Each” is an adjective indicating that it is “one of two or more
       distinct individuals having a similar relation and often constituting an aggregate.” Merriam-
       Webster Online Dictionary, http://merriam-webster.com/dictionary/each (last visited Feb. 19,
       2020) [https://perma.cc/4ZA4-CLAT]. Thus, the word “each” has a limiting effect, indicating
       a limited reference to only one item in a list.

           4
            After Lockhart, this statutory subsection was amended to eliminate the phrase “elected from the
       county at large” (10 ILCS 5/7-10(c) (West 2002)) and to replace it with “countywide” (10 ILCS 5/7-
       10(c) (West 2018)). See Pub. Act 93-574, § 5 (eff. Aug. 21, 2003)).

                                                    -6-
¶ 33       “ ‘The primary purpose of the signature requirement is to reduce the electoral process to
       manageable proportions by confining ballot positions to a relatively small number of
       candidates who have demonstrated initiative and at least a minimal appeal to eligible voters.’ ”
       Lockhart, 328 Ill. App. 3d at 844 (quoting Merz v. Volberding, 94 Ill. App. 3d 1111, 1118
       (1981)). The board’s finding, which requires 1032 signatures, rather than 599 signatures,
       furthers that purpose by ensuring that a candidate has minimal appeal to current and eligible
       voters. We find that the board’s interpretation is correct.

¶ 34                              VI. Constitutional Argument Forfeited
¶ 35       In his initial memo in this appeal, petitioner raised “an as-applied violation of his equal
       protection rights,” claiming that the Cook County clerk used a different interpretation for
       various 2018 township committeeperson races than the board is employing here.
¶ 36       In its responding memo, the board argued that this argument was forfeited because it was
       not raised before the electoral board and the petitioner did not send notice to the Illinois
       Attorney General of his intent to challenge the constitutionality of a statute.
¶ 37       In his reply memo, petitioner observed that, in his “Rule 20[5] motion requesting review by
       the board,” he argued that, “due to the precedent from Gjersten, Township and Ward
       Committeepersons are substantially the same office, so the [b]oard using a signature
       calculation different than the Cook County Clerk that results in a disproportionately higher
       signature requirement is an actionable violation of his Equal Protection rights.” However, this
       motion was submitted after the matter was fully submitted to the hearing officer, and the
       hearing officer had already submitted recommendations. Rule 20(a) permits a party who
       disagrees with the hearing officer’s recommended findings and proposed decision to file a
       motion asking the board for review. Chicago Board of Election Commissioners Rules of Proc.
       R. 20(a) (adopted Dec. 16, 2019). However, Rule 20(d) provides that, if the board grants
       review, it “shall not be considered a trial de novo and the parties will, in general, be bound by
       the record from the proceedings before the hearing officer unless the Electoral Board
       determines that the interests of fairness, equity or substantial justice permit the presentation of
       new or additional evidence or the reopening of the hearing.” Chicago Board of Election
       Commissioners Rules of Proc. R. 20(a) (adopted Dec. 16, 2019). In addition, the motion did
       not develop the legal analysis on this point beyond this sentence, and petitioner did not obtain
       a ruling on it from the board. Chicago Board of Election Commissioners Rules of Proc. R.
       20(a) (adopted Dec. 16, 2019). “A movant has the responsibility to obtain a ruling on his
       motion if he is to avoid forfeiture on appeal.” People v. Urdiales, 225 Ill. 2d 354, 425 (2007)
       (“Because defendant did not obtain a ruling, the issue is forfeited.”).
¶ 38       “The rule of procedural default in judicial proceedings applies to the administrative
       determinations, so as to preclude judicial review of issues that were not raised in the
       administrative proceedings. The rule is based on the demands of orderly procedure and the
       justice of holding a party to the results of his or her conduct where to do otherwise would
       surprise the opponent and deprive the opponent of an opportunity to contest an issue in the
       tribunal that is supposed to decide it.” Cinkus, 228 Ill. 2d at 212-13. Additionally, “judicial
       review” of a candidate’s nomination papers “must not exceed[ ] a board’s record.” Cinkus, 228

           This is Rule 20 of the Rules of Procedure for the Board of Election Commissioners of the City of
           5

       Chicago, adopted December 16, 2019.

                                                    -7-
       Ill. 2d at 209. Thus, this issue is forfeited for our consideration.

¶ 39                                       VII. Relief Requested
¶ 40       Both the board and the objector also ask this court to vacate the circuit court’s order of a
       stay and an injunction that required the board to print petitioner’s name on the ballot. The board
       and objector ask that we order the board to remove petitioner’s name from all early voting and
       election-day voting machines and ballots and provide ballot notices at early voting sites and
       applicable precincts reasonably calculated to inform voters that any votes cast for petitioner
       will be suppressed and not counted.
¶ 41       What we are faced with here is the balancing of two distinct rights. On the one hand,
       qualified voters have the right “to cast their votes effectively,” which they will not be able to
       do if petitioner’s name remains on the ballot and is later removed. Graves, 2019 IL App (1st)
       181516, ¶ 60. On the other hand, if petitioner’s name is removed at this point in the appellate
       process, it may adversely affect petitioner’s appeal rights if he subsequently chooses to file a
       petition for rehearing or a petition for leave to appeal.
¶ 42       However, in the case at bar, petitioner has now lost three times: before the board, before
       the circuit court, and before the appellate court. As a result, we believe that his chances of
       succeeding on a petition for rehearing or for leave to appeal are minimal. Thus, we grant the
       relief sought by the board and the objector.

¶ 43                                        CONCLUSION
¶ 44       For the foregoing reasons, we affirm the board’s decision.

¶ 45       Affirmed with instructions.




                                                     -8-